DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed May 17, 2021.
In view of the Amendment, the objections to the drawings and claims 2-3, as set forth in the Office Action dated 02/16/2021, are withdrawn.
Claims 1-3, 8, and 16 are amended.
Claims 1-22 are pending.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a test generator stimulator of a cochlear implant fitting system that is configured to deliver a test stimulation sequence as a charge sweep providing increasing charge levels at a maximum stimulus rate until reaching a selected charge level, whereupon the stimulus rate is decrease; and measurements of auditory neural tissues affected by the test stimulation sequence are obtained and a patient-specific fit map for the electrode contacts of the cochlear implant is based on the affected auditory neural tissue measurements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,232,327 to Smith is directed to a fitting bilateral hearing prostheses where a sweep of pairs of electrodes included in the prostheses is made and an adjustment to a stimulus current is made based on the difference between the sounds of the electrode pairs as perceived by the user. Smith does not teach or reasonably suggest a charge sweep that increase charge levels at a maximum stimulus rate until reaching a selected charge level, and then decreasing the stimulus rate thereafter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792